DETAILED ACTION
Claims 1, 3, 7-8, 10, 12, 15, 18-19, 22-23, 26, 31-33, 35, 39, and 41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 (line 7) is objected to because of the following informalities: “…a second condition via a partially open condition to provide said interrupted flow of fluid through the body, wherein in the first condition…” should read as “…a second condition via a partially open condition to provide said interrupted flow of fluid through the body, wherein in the first condition …”.  Appropriate correction is required.

Claim 1 (lines 10 & 13) is objected to because of the following informalities: “…wherein in the second condition in a flow path having a maximum flow area through the apparatus is defined and fluid is discharged through the one or more fluid discharge maximum flow area through the apparatus is defined and fluid is discharged through the one or more fluid discharge ports, and wherein in the partially open condition the flow path through the apparatus is defined and has a flow area less than the maximum flow area…”.  Appropriate correction is required.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB16004681, filed on 01/11/2016.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered, but are moot because a new interpretation of the prior art is being applied as it relates to obviousness as detailed below.

Applicant’s representative argues at least the following: “A piston area is active when it is exposed to pressurized fluid which can act to move the piston”. In the interest of compact prosecution, Examiner respectfully notes that the two active surface areas of the piston, within the teachings of Zhou have applied force/pressure which selectively moves the sleeve and as a result are seen as “active areas”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-8, 10, 12, 15, 22-23, 31-33, 35, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0269928 A1 (i.e. Zhou).

In regards to claim 1, Zhou discloses: A fluid discharge apparatus (at least 22) for cleaning and/or jetting the interior of a fluid conduit (as disclosed in at abstract, at least paragraphs [0032-0036] and figures 2; fluid conduit of wellbore 100 as shown in at least figures 10-11), the fluid discharge apparatus comprising:
a body (at least 11), the body comprising an inlet (at least element 36) configured to receive fluid from a fluid source (as depicted in figures 2 via the shaded area), and one or more fluid discharge ports (at least 52); and
a valve arrangement disposed in the body (arrangement of elements within at least 26 that form a valve sub, as shown in at least figures 2) and passively operable to be cycled to provide an interrupted flow of fluid through the body by moving between a first condition and a second condition via a partially open condition to provide said interrupted flow of fluid through the body (at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52), wherein in the first condition fluid entering the body from the inlet is prevented from passing through the apparatus (as shown in figure 2A and disclosed in at least paragraphs [0032-0036]), wherein in the second condition in a flow path having a maximum flow area through the apparatus is defined and fluid is discharged through the one or more fluid discharge ports (as shown in figure 2B; at least paragraphs [0032-0036] introduces the transitioning of the sleeve 44 from closed, as shown in figure 2A, to an open condition, as shown figure 2B, to allow for discharging fluid through the one or more fluid ports 52; figure 2B introduces the maximum flow area through the apparatus 22 into the annulus of the wellbore, which is adjacent the apparatus within the wellbore), and wherein in the partially open condition the flow path through the apparatus is defined and has a flow area less than the maximum flow area (the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52);
(at least 44/46) disposed in an axial bore in the body (at least figures 2 introduces the piston 44/46 is disposed in an axial bore in the body 26), the piston operable to move axially in the body between the first condition (as shown in at least figure 2A) and the second condition (as shown in at least figure 2B), via the partially open condition (the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52), 
wherein the piston comprises a first active piston area formed on a face on an interior profile of the piston (as shown in the illustrated figure 2A below), whereby a pressure acting on the first active piston area in the first condition moves the piston from the first condition to the partially open condition when the pressure acting on the first active piston area in the first condition exceeds a predetermined operating pressure (at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52);
(as shown in the illustrated figure 2A below), whereby in the partially open condition the second active piston area becomes active so that pressure acting on the first and second active piston areas in the partially open condition is operable to move the piston from the partially open condition to the second condition of the apparatus when the pressure acting on the first and second active piston areas in the partially open condition exceeds the predetermined opening pressure (at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52). 


    PNG
    media_image1.png
    1067
    1783
    media_image1.png
    Greyscale


In regards to claim 3, Zhou further discloses: wherein the valve arrangement is operable to be cycled between the first condition (as shown in at least figure 2A) and the second condition (as shown in at least figure 2B) under the effect of a pressurized fluid entering the body from the inlet (as disclosed in at least abstract, paragraphs [0032-0036], and figures 2; the apparatus can be cycled to block and allow fluid flowing through the ports which is dependent upon the fluid pressure within the inlet acting on the piston).

In regards to claim 7, Zhou further discloses: a range of the partially open conditions, which are continuous between the first condition and the fully open condition (at least figures 2 and paragraphs [0032-0036] discloses the partially open condition is introduced within the transitioning of the piston from closed to open; at least figure 2B introduces the second, open condition defining the maximum flow area).

In regards to claim 8, Zhou further discloses: wherein at least one of: the range of partially open conditions define a range of flow areas of the flow path through the apparatus, which are continuous between the closed condition and the fully open condition; and/or the range of partially open conditions defines a range of pressure drops across the apparatus, dependent on a flow rate of fluid through the apparatus, the flow area of the flow path, and pressure (as shown in at least figures 2 and disclosed in at least paragraphs [0032-0036], the partially open condition is introduced within the transitioning of the piston from closed to open in light of the fluid pressure fluctuated about the pressure threshold therein).

In regards to claim 10, Zhou further discloses: wherein at least one of: the valve arrangement comprises a cartridge valve; and the piston is a cartridge piston (at least paragraphs [0032-0036] disclose for the valve arrangement, as shown in figures 2, to be a cartridge valve, as the sub 22 introduces a sleeve valve sub comprising at least a casing and piston).

In regards to claim 12, Zhou further discloses: wherein at least one of: the piston comprises a sleeve or spool member; the piston comprises one or more flow apertures, which are radially oriented in the piston and/or the apparatus (at least figures 2 and paragraphs [0033-0035] introduces the piston 44/46 comprises one or more flow apertures at least 54, which are radially oriented in the piston).

In regards to claim 15, Zhou further discloses: wherein at least one of: wherein one of: the valve arrangement comprises a stem, which is disposed in a bore of the piston, and the piston is arranged to move axially with respect to the stem; the valve arrangement comprises a stem, which is disposed in a bore of the piston, and the piston is arranged to move axially with respect to the stem, and wherein the stem comprises one or more flow apertures, which are radially oriented in the stem and/or the apparatus (at least figures 2 introduces the stem, at least 26, to be disposed in a bore of the piston 44/46, in which the piston is arranged to move axially with respect to stem, at least 26).

In regards to claim 22, Zhou further discloses: wherein the apparatus comprises a biasing means (at least 48) which biases the valve arrangement towards the first condition (as disclosed in at abstract, paragraphs [0032-0036], and figures 2 which introduces when the pressure decreases below the threshold within at least 26, the second condition, as shown in at least figure 2B, will transition to the first condition, as shown in at least figure 2A).

In regards to claim 23, Zhou discloses: wherein one of: the biasing means comprises one or more springs; the biasing means comprises one or more washer springs (springs at least 48, as shown in at least figures 2; at least paragraph [0034] introduces “A spring 48 is shown set within the annular chamber 40 on an upper axial surface of the piston head 46 for downwardly biasing piston head 46 and sleeve 44”).

In regards to claim 26, Zhou further discloses: wherein at least one of: one or both of the first and second active piston areas are annular faces; one or both of the first and second active piston areas are conical annular surfaces (at least figures 2 introduce for the first/second active piston area to comprise of annular faces in light of the circumferential ring established from a top-view perspective; the annular faces of the active piston areas are further depicted in the illustration of figure 2, as shown in claim 1 above).  

In regards to claim 31, Zhou further discloses: a fluid line (at least 38) coupled (i.e. fluidically coupled) to the inlet of the fluid discharge apparatus (as shown in at least figure 2).

In regards to claim 32, Zhou discloses: A method of cleaning and/or jetting the interior of a fluid conduit (see at least abstract and paragraph [0003]), the method comprising: 
providing an assembly (at least 10, as shown in at least figures 1-2) comprising a fluid discharge apparatus (at least 22) according to claim 1 coupled to the end of a tubing (at least 11, as shown in at least figure 1), 
locating the assembly in the fluid conduit (of wellbore 100 as shown in at least figures 10-11); 
pumping fluid from the fluid source (i.e. from surface) through the tubing to the fluid discharge apparatus (figures 2 and at least paragraphs [0032-0036] introduces pumping fluid within the apparatus); and 
(at least 52) of the apparatus by moving the valve arrangement between the first condition (as shown in at least figure 2A) and the second condition via the partially open condition (at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52); 
wherein the method comprises moving the piston from the first condition to the partially open condition by pressure acting on the first active piston area (as shown in the illustrated figure 2A below; at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52), (as shown in the illustrated figure 2A below; at least paragraphs [0033-0035] introduces once the fluid pressure within 36 meets a certain threshold to bias the spring valve 30, it will allow for the said fluid to enter the passage 38 which will in turn allow for actuation of the sleeve 44 once another pressure threshold is surpassed to activate the spring 48; figure 2A introduces the first condition and the figure 2B introduces the second condition; the transitioning between the completely closed position, as shown in figure 2A, to the completely open position, as shown in figure 2B, establishes the partially open condition, as the fluid ports 52 would be partially open in light of the movement of the sleeve 44 relative to the ports 52). 

    PNG
    media_image1.png
    1067
    1783
    media_image1.png
    Greyscale


In regards to claim 33, Zhou further discloses: wherein the method comprises at least one of: interrupting the flow of fluid to generate or maintain fluid pressure at the apparatus; cycling the valve arrangement of the apparatus between the first condition and the second condition (as disclosed in at least abstract, paragraphs [0032-0036], and figures 2; the apparatus can be cycled to block and allow fluid flowing through the ports which is dependent upon the fluid pressure within the inlet acting on the piston).

In regards to claim 35, Zhou further discloses: wherein the method comprises at least one of: deploying the assembly along the fluid conduit; circulating fluid from the assembly to a deployment location: returning fluid via an annulus between the tubing and the fluid conduit; providing a thrust from the apparatus to assist in deployment of the assembly (at least paragraphs [0032-0036] discloses of deploying the assembly within the fluid conduit of the wellbore 100 as shown in at least figures 10-11).

In regards to claim 39, Zhou further discloses: wherein the fluid conduit is a hydrocarbon production or transportation pipeline (at least paragraphs [0005-0006] introduces the tool assembly methods as disclosed therein to be used for purposes of hydrocarbon recovery).

In regards to claim 41, Zhou further discloses: wherein the method comprises deploying the apparatus in multiple stages, with sequentially increasing hose lengths (at least paragraphs [0032-0036] introduces the assembly to be used at different stages with respect to the drilling of the subterranean formation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication 2013/0269928 A1; “Zhou”) in view of Cramer et al. (US Publication 2014/0345949 A1; “Cramer”).

In regards to claim 18, Zhou discloses: wherein the apparatus defines a first chamber (at least 40) between the inlet and a seal (of element 44) in the valve arrangement (as shown in figures 2).
However, Zhou appears to be silent in regards to explicitly having a seal in the valve arrangement.
Cramer is directed to a port isolating sleeve valve. Churchill discloses having a seal in the valve arrangement (at least paragraphs [0072-0077] and figures 11-13, 17A1-17B3, introduces seal 109 disposed radially about the piston sleeve 105 within the valve arrangement of at least 101).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Zhou to include the teachings of Cramer, by modifying the apparatus comprising a valve arrangement taught by Zhou to include for a seal taught by Cramer to at least maintain a pressure differential if the pressure is created by a dynamic situation (at least paragraph [0071]). Furthermore, doing so prevents fluid leakage within the wellbore tool which can cause operational disruption.

In regards to claim 19, Zhou further discloses the sleeve piston (at least 44/46) and the body (at least 11). Cramer further discloses: wherein at least one of: the seal is a circumferential seal around the piston; the seal is a circumferential seal between the piston and the body; and the seal is a metal-to-metal seal (at least paragraphs [0076] and figures 11-13, 17A1-17B3, introduces “The buffer seal 109 may include a piston ring type of seal that is made out of metal, and is split 110 for installation on the piston 105”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676